Fritz, J.
{on motion for rehearing). On his motion for a rehearing the plaintiff in error contends that the acts *218charged against him are not within sec. 348.29, Stats., because under the doctrine of ejusdem generis the meaning and effect of the provision that any public official “who' shall wil-fully violate any provision of law authorizing or requiring anything tO' be done or prohibiting anything from being done by him in his official capacity or employment, or who shall refuse or wilfully neglect to perform any duty in his office required by law, . . . shall be punished by imprisonment,” etc., must be considered restricted to acts of the same general classes as those which are specifically described in the other parts of the statute. That would confine the effect of the provision quoted above to official acts which are within the classes prohibited by the preceding provision, “who shall pay, redeem, discount or purchase any debt, claim or demand in favor of any other person, against the state, or any county, town, school district, school board, city or village therein, or against any fund thereof below the true and full amount thereof, or who shall pay any such debt, claim or demand for any purpose out of any fund not provided for such purpose,” or within the subsequent provision, “or shall be guilty of any wilful extortion, wrong or oppression therein.” In support of his contention the plaintiff in error relies upon the following statement in State ex rel. Schwenker v. District Court, 206 Wis. 600, 608, 240 N. W. 406,—
“It follows from the phraseology of the statute [sec. 348.29] that unless evidence is offered of corrupt conduct the complaint cannot be sustained. . . . This legislation is calculated to' prevent an abuse of public justice by preventing an officer from unlawfully taking, by color of his office, from any man any money or thing of value that is not due him, or more than is due him, or before it is due. It is intended by the influence of the penalty in cases where necessary tO' insure, as far as possible, righteous conduct by any officer in his office in dealing with public affairs and with the public or any member thereof, and to keep such officer from acting in any particular in the hope of private gain or from selfish motives.”
*219In so far as that statement purports to limit the acts punishable under the statute to- such as involve corrupt conduct or selfish motives, or the hope of private gain, it must be qualified in view of the history of the provisions which were combined and embodied by the revision of 1878 in the section numbered 4550, Stats. 1878, — now known as sec. 348.29, Stats. Between 1836 and 1878 a number of provisions had been enacted which provided for the punishment of official misconduct in the performance or neglect in performing official acts under such circumstances as constituted criminal malfeasance in office at common law. To establish that offense at common law did not necessarily require proof of corruption, selfish motives, or the hope of private gain. As is stated in 46 C. J. p. 1049, § 345,—
“At common law, a failure or neglect of an officer to' perform a ministerial duty imposed upon him by the law renders him guilty of a misdemeanor; and it would seem that, notwithstanding the provisions of a statute which have been disobeyed are, as respects the public, merely directory, the' neglect of the officer to observe them may be a misdemeanor. . . . To constitute an indictable offense of misbehavior in office, it is not essential that pecuniary damage should have resulted to the public by reason of an officer’s irregular conduct, or that the officer should have acted from corrupt motives.”
In the revisor’s notes in relation to secs. 4549 (now sec. 348.28) and 4550, Stats. 1878, it is stated that “these two sections embrace the substance of all the laws on the subject, with additional classes standing in thq same relation to1 the public service, and more stringent provisions made. These scattered provisions and fragments are found in” certain specified chapters and sections of laws and statutes. That statement was repeated in relation tO' the revisions in 1889, 1898, and the subsequent years. As Mr. Justice Fowler stated in a dissenting opinion in State v. Bennett, 213 Wis. 456, 471, 473, 474, 252 N. W. 298, after an extended study *220of the history of the provisions in secs. 348.28 and 348.29, Stats.,—
“The revisors codified a dozen or more malfeasance statutes standing in the session laws ‘with additional classes standing in the same relation to the public service, and more stringent provisions (were) made,’ as stated by the revisors, and expressed them in secs. 4549 and 4550, R. S. 1878, which still stand, with slight changes not here material, as secs. 348.28 and 348.29, Stats. 1931. Secs. 4550 and 348.29 penalize any person mentioned in the next preceding section ‘who1 shall pay, redeem, discount or purchase any debt or claim’ against the governmental unit in whose service he is or ‘shall wilfully violate any provision’ of those sections. Examination of the session laws.codified, a summary of which next follows, shows a constant extension of penalizing provisions respecting both acts and persons.” (p. 471.)
“It is tO' be observed that these session laws relate severally to town clerks, town treasurers, clerks of school districts, school boards, county treasurers, county clerks, members of county boards of supervisors, to all county officers, and to boards managing the several state institutions. Some penalize acts independent of interest of the officer in the transaction.” (p. 473.)
' “The clause in sec. 4549 ‘or do any other act in his official capacity . . . not authorized by law’ was apparently inserted as a catch-all to cover all specific prohibitions upon ‘officers’ contained in the session laws codified and any other violations of law by officers. It was apparently the purpose of the revisors of 1878 and of the legislature that enacted the revision to- frame a malfeasance statute that would cover every conceivable violation of law by municipal officers and every conceivable transaction by them or any ‘agents or clerks’ in municipal service with the municipality served in which they or any of them had any interest.” (p. 474.)
That part of sec. 348.29, Stats., which provides for the punishment of any public official “who shall wilfully violate any provision of law authorizing or requiring anything to be done or prohibiting anything from being done by him in his official capacity or employment, or who shall refuse or wil-*221fully neglect to perform any duty in his office required by law” is substantially the common-law definition of the crime of malfeasance in office. 46 C. J. p. 1049, § 345; 1 Russell, Crimes and Misdemeanors (8thed.), p. 561; 1 Bishop, Criminal Law (9th ed.), p. 347; Throop, Public Officers, p. 813, § 855; Mechem, Public Officers, book 5, ch. 5, p. 676. That definition had been incorporated in part or in substance in many of the enactments prior to 1878 in relation to the particular officers mentioned therein. But until its incorporation in sec. 4550, Stats. 1878, that definition was never part of a section relating to merely the classes of acts described in those parts of sec. 4550, Stats. 1878, which precede and which follow that definition; and its effect and application was never confined to merely those classes of acts. Neither do all of the prohibited acts in the classes described in the parts of sec. 348.29, Stats., which precede and follow that definition necessarily involve corrupt motives or conduct or the hope of private gain. Proof of those elements is not essential to establish a criminal violation by the payment, redemption, discounting, or purchasing of a claim, debt, or demand against the state or a municipality by an official in a manner prohibited by the statute. Proof of corruption is essential only when the offense charged is under that part of the statute which relates to wilful extortion, wrong, or oppression in the refusal or neglect to perform an official duty required by law. At all events the doctrine of ejusdem generis does not require restricting the application of the plain and unambiguous meaning and scope of the provision, which is substantially the common-law definition of malfeasance in office, to but the classes of acts prohibited by the provisions in other parts of sec. 348.29, Stats., which are of no greater importance or dignity. Consequently, the motion for a rehearing is denied.